Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendments filed on Oct. 16, 2020 has been received and entered.
Currently, Claims 1-3, 7-10, and 20-21 are pending. Claims 1-3, 7, and 20-21 are examined on the merits. Claims 8-10 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 11-19) and the species thyme in the reply filed on Nov. 12, 2012 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 12, 2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2020 and Jan. 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim Rejections - 35 USC § 103
Claims 1-3, 7, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zekovic et aL (2002, BIBUD, 33: 159-165) in view of Xiang et al. (CN 1319418 A, translation provided) and Moyier (1993, Extraction of flavours and fragrances with compressed CO2, pages 140-183) for the reasons set forth in the previous Office Action, which is set forth below. All of Applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.
Zekovic et al. teaches a method of extracting thyme essential oil as an antiseptic and antifungal with 70% ethanol and evaporated under vacuum at 80 degree C to obtain a dried extract, carbon dioxide supercritical extraction at 25 degree C (page 160, Experimental, Extracts). Since the claims are drawn to a method of preparing an extract, the minimal inhibitory concentration of being less than 0.1% is not a limiting description of the claim.
However, Zekovie et al. does not teach liquid carbon dioxide extraction combined with alcohol, molecularly distilling, low temperature of about 0-10 degree C, molecular distilling at least 5X10 4 mbar pressure, and liquid CO2 and alcohol are applied to the herb at a flow rate of at least 150 kg/hr.
Xiang et al. teaches a method for extracting and separating effective components with supercritical carbon dioxide extraction technique, ethanol aqueous solution is used as entrainment agent, and by drying and molecular distillation to obtain 
Moyler teaches liquid carbon dioxide at a temperature range of 0-10 degree C and pressure between 50-80 bar is a useful selective extractant for essential oil (page 140, Table 6.1). Entrainer is mixed with liquid carbon dioxide or supercritical carbon dioxide before contacting with the extraction matrix then the entrainer can be evaporated off to obtainer higher yields. Ethanol is often suitable and preferred, especially for food grade extracts (page 141, Table 6.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include molecular distilling step by liquid carbon dioxide extraction step with alcohol because Xiang et al. teaches further purification and separation of extracts can be achieved and Moyler teaches entrainer is mixed with liquid carbon dioxide or supercritical carbon dioxide before contacting with the extraction matrix then the entrainer can be evaporated off to obtainer higher yields. Ethanol is often suitable and preferred, especially for food grade extracts (page 141, Table 6.1). One would have been motivated to make thyme essential oil purification with liquid carbon dioxide and alcohol and molecular distilling for the expected benefit of obtaining a purified herbal extract with higher yields.
The method as claimed is very broad and encompasses coupling well-known, conventional extraction techniques. There are no steps in the method which are 
Removing alcohol or any other residual solvent prior to molecular distillation would have been obvious and predictable since any solvents remaining during molecular distillation would distill with the volatile components. Thus, removal of alcohol during or prior to molecular distillation would have been prima facie obvious.
Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
The references also do not specifically teach performing the process in the temperature range claimed by applicant of about 0-10 degree C. Moyier teaches liquid carbon dioxide at a temperature range of 0-10 degree C and pressure between 50-80 bar is a useful in selective extractant for essential oil (page 140, Table 8.1).  The process in the temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Ailer, 220 F.2d 454, 458, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice 
The references also do not specifically teach performing the process in the temperature range claimed by applicant of about 30-50 degree C. Zekovic et al. teaches a method of extracting thyme essential oil as an antiseptic and antifungal with 70% ethanol and evaporated under vacuum at 80 degree C to obtain a dried extract, (page 160, Experimental, Extracts). The process in the temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," in re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the temperature range to use in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
  The process in the temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," in re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the temperature range to use in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Response to Arguments
Applicant argues that liquid CO2 and alcohol are applied to the herb at a flow rate of at least 150 kg/hr is not taught.
In response to Applicant’s argument, Mass flow rate is volume and mass and atmospheric pressure dependent.  The mass flow rate can be adjusted to enhance flow rate and expedite the extraction process.  The references also do not specifically teach performing the process in the flow rate of at least 150 kg/hr claimed by applicant C. Xiang et al. teaches a method for extracting and separating effective components with supercritical carbon dioxide extraction technique, ethanol aqueous solution is used as entrainment agent, and by drying and molecular distillation to obtain a powder (Abstract). The further use of molecular distillation is advantageous in the separation of volatile materials. Thus, the further separation and purification can be achieved (page 4, Extraction methods). The separation pressure is 4-7 mpa, resolve temperature of 20-80 degree C.  The flow rate would depend on the mass and atmospheric pressure and volume of the cylinder.  The process in the temperature range is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," in re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal process in the temperature range to use in order to best achieve the desired results. 
Applicant argues that the thymol of Zekovic is less effective as antimicrobials compared to the claimed composition.
In response to Applicant’s argument, thymol is present in thyme oil.  Zekovic et al. teaches a method of extracting thyme essential oil as an antiseptic and antifungal with 70% ethanol and evaporated under vacuum at 80 degree C to obtain a dried extract, carbon dioxide supercritical extraction at 25 degree C (page 160, Experimental, Extracts).  The same product would have minimum inhibitory concentration because the same chemical would have the same inherent characteristics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655